Citation Nr: 1630798	
Decision Date: 08/03/16    Archive Date: 08/11/16

DOCKET NO.  13-08 944	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUES

1.  Entitlement to service connection for prostate cancer, to include as due to exposure to herbicides while in service.

2.  Whether new and material evidence has been submitted in order to reopen a claim for entitlement to service connection for diabetes mellitus, to include as due to exposure to herbicides while in service.

3.  Entitlement to service connection for renal failure, to include as due to exposure to herbicides while in service, and/or as due to service-connected diabetes mellitus.

4.  Whether new and material evidence has been submitted in order to reopen a claim for entitlement to service connection for a heart disorder, to include as due to exposure to herbicides while in service, and/or as due to service-connected diabetes mellitus.

5.  Whether new and material evidence has been submitted in order to reopen a claim for entitlement to service connection for hypertension, to include as due to exposure to herbicides while in service, and/or as due to service-connected diabetes mellitus and/or service-connected posttraumatic stress disorder (PTSD).
  

REPRESENTATION

Appellant represented by:	Robert V. Chisholm, Attorney


ATTORNEY FOR THE BOARD

B. Rideout-Davidson, Associate Counsel


INTRODUCTION

The Veteran had active duty service from November 1963 to August 1967.  He served in Thailand from August 1966 to August 1967.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from July 2009, April 2013, and November 2013 rating decisions from the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California.

The Board notes that the Veteran was initially represented by Susan Thompson, however, he changed representation to Robert V. Chisholm in November 2015.  The appropriate VA forms are associated with the claims file and the Board acknowledges this change.

The Board also notes that, in addition to the paper claims file, there are files in Virtual VA and the Veterans Benefits Management System (VBMS).  A review of the documents in such file reveals that there are additional procedural documents as well as evidence contained within such files.  
 
The issue of entitlement to service connection for hypertension is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran's claims for service connection for diabetes mellitus, hypertension, and a heart disorder were previously considered and denied by the Board in a September 2007 decision.  

2.  The Veteran filed a motion for reconsideration in February 2008.  However, the motion was denied in April 2008. 

3.  The evidence is at least in equipoise to show that the Veteran was exposed to herbicides while serving at the Takhli Royal Air Force Base in Thailand, from August 1966 to August 1967.
 
4.  The Veteran currently has type II diabetes mellitus and there is no evidence to rebut the presumption that this condition is a result of his exposure to herbicides during active service.

5.  The Veteran's renal failure was caused by his service-connected diabetes mellitus.

6.  The Veteran's heart disorder was caused by his service-connected diabetes mellitus.

7.  The Veteran currently has prostate cancer and there is no evidence to rebut the presumption that this condition is a result of his exposure to herbicides during active service.




CONCLUSIONS OF LAW

1.  The September 2007 Board decision that denied service connection for diabetes mellitus, hypertension, and a heart disorder is final.  38 U.S.C.A. §§ 7103, 7104, 7111, 7252, 7266 (West 2014); 38 C.F.R. §§ 20.100, 20.1104 (2015).

2.  The evidence received subsequent to the September 2007 Board decision is new and material with regard to the claims for service connection for diabetes mellitus, hypertension, and a heart disorder and those claims are reopened.  38 U.S.C.A. §°5108 (West 2014); 38 C.F.R. § 3.156 (2015). 

3.  Type II diabetes mellitus is due to herbicide exposure in service.  38 U.S.C.A. §§°1110, 1112, 1113, 1116, 1154, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2015).

4.  A heart disorder is proximately due to or the result of the Veteran's service-connected diabetes mellitus.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1116, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.310 (2015).

5.  Renal failure is proximately due to or the result of the Veteran's service-connected diabetes mellitus.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1116, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.310 (2015).

6.  Prostate cancer is due to herbicide exposure in service.  38 U.S.C.A. §§ 1110, 1112, 1113, 1116, 1154, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Given the favorable disposition to reopen and/or grant the Veteran's claims for service connection for diabetes mellitus, renal failure, prostate cancer, and a heart disorder, the Board finds that all notification and development actions needed to fairly adjudicate this aspect of the appeal have been accomplished.  There is no prejudice to the Veteran.

Law and Analysis

I.  Claims to Reopen

Service connection may be established for disability resulting from personal injury suffered or disease contracted in line of duty in the active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131.  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d).

The Board previously considered and denied the Veteran's claims for service connection for diabetes mellitus, hypertension, and a heart disorder, in a September 2007 decision.  In particular, the Board noted that the evidence, at that time, did not demonstrate exposure to herbicides while in service.  The decision also found that the evidence did not show that the Veteran's disorders began in service.  The Veteran filed a motion to reconsider the Board decision in February 2008, but that motion was denied.  He did not further appeal the September 2007 decision to the U.S. Court of Appeals for Veterans Claims or file a motion to vacate or revise the decision based on clear and unmistakable error.  As such, the September 2007 Board decision became final.

The Veteran subsequently filed an application to reopen his diabetes mellitus claim in April 2009 and initiated a claim to reopen his hypertension and a heart disorder claims in March 2013.  In order to reopen a claim which has been denied by a final decision, the claimant must present new and material evidence.  38 U.S.C.A. §°5108.  New and material evidence means evidence not previously submitted to agency decisionmakers; which relates, either by itself or when considered with previous evidence of record, to an unestablished fact necessary to substantiate the claim; which is neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and which raises a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  To reopen a previously disallowed claim, new and material evidence must be presented or secured since the last final disallowance of the claim on any basis, including on the basis that there was no new and material evidence to reopen the claim since a prior final disallowance.  See Evans v. Brown, 9 Vet. App. 273, 285 (1996).  For purposes of reopening a claim, the credibility of newly submitted evidence is generally presumed.  See Justus v. Principi, 3 Vet. App. 510, 513 (1992) (in determining whether evidence is new and material, "credibility" of newly presented evidence is to be presumed unless evidence is inherently incredible or beyond competence of witness).

The United States Court of Appeals for Veterans Claims (Court) has held that the threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low."  See Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).  Furthermore, in determining whether this low threshold is met, VA should not limit its consideration to whether the newly submitted evidence relates specifically to the reason why the claim was last denied, but instead should ask whether the evidence could reasonably substantiate the claim were the claim to be reopened, to include by triggering the Secretary's duty to assist.  Id. at 118.

The evidence received since the final September 2007 Board decision includes additional testimony from the Veteran regarding his duties at the Thailand air force base and 2 maps of the base, which show the proximity of the flight line, where the Veteran worked, to the base perimeter.  This evidence was not considered at the time of the September 2007 Board decision and provides additional information regarding the Veteran's exposure to herbicides.  Therefore, the Board finds that new and material evidence has been received in order to reopen the Veteran's claims for service connection for diabetes mellitus, hypertension, and a heart disorder.  


II. Diabetes Mellitus and Prostate Cancer

For purposes of establishing service connection for a disability resulting from exposure to certain herbicide agents, to include Agent Orange, a veteran who, during active military, naval, or air service, served in the Republic of Vietnam between January 1962 and May 1975, shall be presumed to have been exposed during such service to a herbicide agent, absent affirmative evidence to the contrary demonstrating that the veteran was not exposed to any such agent during service.  38 U.S.C.A. § 1116(f). 

Nevertheless, VA Compensation and Pension Service has determined that a special consideration of herbicide exposure on a factual basis should be extended to veterans whose duties placed them on or near the perimeters of Thailand military bases, including the Takhli Royal Thai Air Force Base during the Vietnam era.  See VA Adjudication Manual, M21-1MR, part IV, subpart ii, 1.H.5.b. 

Certain diseases, listed at 38 C.F.R. § 3.309(e) , to include Type II diabetes mellitus and prostate cancer, shall be presumed to be due to exposure to such herbicide agents if they have become manifest to a degree of 10 percent or more at any time after service.  38 U.S.C.A. § 1116; 38 C.F.R. § 3.307(a)(6)(ii). 

In this case, the Veteran's military personnel records show that the Veteran served at the Takhli Royal Thai Air Force Base in Thailand from August 1966 to August 1967.  Thus, he was at the Takhli Royal Air Force Base during the Vietnam era.  

The Veteran's DD214 shows that his military occupation specialty was an aircraft mechanic.  The Board finds that the Veteran has provided competent and credible testimony that the flight line, where he worked, ran parallel and in close proximity to the perimeter of the base.  He also provided maps of the base in support of such testimony.  He testified that, in order to get to the flight line, he would often walk or bike along the perimeter of the base.  He described the area between the flight line and the perimeter as being defoliated and noted that the runway was also sprayed with herbicide.  Further, he testified that the area between the runway and a parking revetment had been bulldozed, burned and sprayed.  The Veteran also reported that he was required to perform perimeter guard duty from time to time as well as one week of guard duty at the base's bomb drop. 
 
The Board notes that a formal finding from JSRRC found that there was insufficient information in order to verify the Veteran's exposure to herbicides.  However, based on the Veteran's credible testimony regarding the nature of his Thailand service and the service records showing that he served at Takhli Royal Thai Air Force Base at a time it was known to have been contaminated with Agent Orange or a similar herbicide agent at the perimeter, the Board finds that the Veteran was likely exposed to herbicides.

The Veteran's August 2012 VA examination diagnosed him with diabetes mellitus, type 2, with onset in 1987, and prostate cancer, status post prostatectomy with urinary leakage and erectile dysfunction, with onset in 2010.  There is no evidence to rebut the presumption that the conditions are a result of exposure to an herbicide agent as set forth at 38 C.F.R. § 3.307(a)(6).  Accordingly, the Board concludes that service connection for type II diabetes and prostate cancer is warranted.

III.  Renal Failure

The Veteran's private medical records from a January 2011 hospital admission, show an active diagnosis of diabetes mellitus, type 2, with diabetic chronic kidney disease.

In August 2012, the Veteran was afforded VA examinations in connection with his claims for diabetes mellitus and renal failure.  While an etiology opinion, with rationale, for the Veteran's renal failure was not expressly provided in either examination report, the Board notes that, during the VA nephrology examination, the examiner acknowledged a diagnosis of diabetic nephropathy.  He then indicated during the VA diabetes mellitus examination, that the Veteran's diabetic nephropathy was a recognized complication of his diabetes mellitus.

The Board finds the medical evidence of record in this case indicates that the Veteran's renal failure is due to his service-connected diabetes mellitus.  There is no evidence of record refuting this link.  To the extent that there is any reasonable doubt, that doubt will be resolved in the Veteran's favor.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  Accordingly, the Board concludes that service connection for renal failure is warranted. 

IV.  Heart Disorder

The Veteran was afforded VA examinations in connection with his claims for diabetes mellitus and a heart disorder in August 2012.  At the VA examination for diabetes mellitus, the VA examiner opined that the Veteran had a cardiac condition that was at least as likely as not due to his diabetes mellitus.  As a result of this opinion, a VA cardiac examination was performed and the Veteran was diagnosed with coronary artery disease.  

The Board finds that the August 2012 VA examination is highly probative in this case.  There is also no medical evidence of record refuting the link between the Veteran's diabetes mellitus and his coronary artery disease.  To the extent that there is any reasonable doubt, that doubt will be resolved in the Veteran's favor.  38°U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  Accordingly, the Board concludes that service connection for coronary artery disease is warranted.  


ORDER

New and material evidence having been submitted, the claim of entitlement to service connection for diabetes mellitus, type 2, is reopened.

New and material evidence having been submitted, the claim of entitlement to service connection for hypertension is reopened.

New and material evidence having been submitted, the claim of entitlement to service connection for a heart disorder is reopened.

Service connection for diabetes mellitus, type 2, as due to exposure to herbicides while in service, is granted.

Service connection for prostate cancer, as due to exposure to herbicides while in service, is granted.

Service connection for renal failure, as due to service-connected diabetes mellitus, type 2, is granted.

Service connection for coronary artery disease, as due to service-connected diabetes mellitus, type 2, is granted.


REMAND

The Board finds that a remand is necessary in this case for further development as the Veteran was not afforded a VA examination in connection with his hypertension claim.  

First, the Board has found that the evidence is at least in equipoise to show that the Veteran was exposed to herbicides while serving in Thailand.  Although hypertension is not on the list of diseases that VA has associated with Agent Orange exposure, the regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. §§°3.303(d), 3.309(e); see also Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).  In other words, a presumption of service connection provided by law is not the sole method for showing causation in establishing a claim for service connection for disability due to herbicide exposure.  See Stefl v. Nicholson, 21 Vet. App. 120 (2007) (holding that the availability of presumptive service connection for some conditions based on exposure to Agent Orange does not preclude direct service connection for other conditions based on exposure to Agent Orange). 

Nevertheless, the evidence of record does not include a medical opinion based upon a complete review of the claims file addressing whether the Veteran had hypertension that was causally or etiologically related to his herbicide exposure in service.  Therefore, the Board finds that a VA medical opinion is necessary for determining the nature and etiology of the disorder.

Further, the Board has also granted service connection for the Veteran's diabetes mellitus.  The Veteran has stated that his hypertension may also be due to his diabetes mellitus or his PTSD.  As such, the Veteran should be afforded a VA examination.

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should request that the Veteran provide the names and addresses of any and all health care providers who have provided treatment for his hypertension.  After acquiring this information and obtaining any necessary authorization, the AOJ should obtain and associate these records with the claims file. 

Any outstanding, relevant VA medical records should also be obtained and associated with the claims file.

2.  After the above development has been completed, obtain opinion on the nature and etiology of any hypertension that may be present.  The need for examination of the Veteran is left to the discretion of the examiner.  The examiner is requested to review all pertinent records associated with the claims file, including the Veteran's service treatment records, post-service medical records, and assertions.

It should be noted that the Veteran has been exposed to certain herbicide agents, including Agent Orange, during his military service.

The examiner should also note that the Veteran is competent to attest to matters of which he has first-hand knowledge, including observable symptomatology.  If there is a medical basis to support or doubt the history provided by the appellant, the examiner should provide a fully reasoned explanation.

The examiner should opine as to whether it is at least as likely as not that the hypertension  disorder is causally or etiologically related to his military service, to include his herbicide exposure (regardless of the fact that hypertension is not presumed to be associated with herbicide exposure).

He or she should also address whether any current hypertension disorder is caused by or permanently aggravated by his service-connected disabilities, to include diabetes mellitus and its complication of nephropathy.

(The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of a certain conclusion as it is to find against it.) 

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  Because it is important "that each disability be viewed in relation to its history [,]" 38 C.F.R. § 4.1, copies of all pertinent records in the appellant's claims file, or in the alternative, the claims file, must be made available to the examiner for review. 

3.  When the development requested has been completed, the case should be reviewed by the AOJ on the basis of the additional evidence.  If the benefits sought on appeal are not granted, the Veteran and his representative should be furnished a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.
 
The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
T. MAINELLI
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


